DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Examiner.

Claim 2, in line 1, the phrase “Currently Amended” has been changed to ==Cancelled==.
Claim 8, in line 1, the phrase “Currently Amended” has been changed to ==Cancelled==.

Claim 5, in line 1, the phrase “The method of claim 2” has been changed to ==The method of claim 3==.

End of the Examiner’s Amendment.

Allowable Subject Matter
Claims 1, 3-7, 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 7, 9, and their dependents thereof, are allowed because the closest prior art, MIYAJIMA (US Pub No. 2011/0243455) discloses scene matching reference data generation system and position measurement system, WONG et al. (US Pub No.2012/0303176) discloses method and apparatus for providing accurate localization for an industrial vehicle, either alone or in combination, fail to disclose a method of generating an environment reference model for positioning, the method comprising: receiving multiple data sets representing a scanned environment including information about a type of sensor used and data for determining an absolute position of objects or feature points represented by the data sets; extracting one or more objects or feature points from each data set; determining a respective position of each of the objects or feature points in a reference coordinate system; generating a three-dimensional vector representation of the scanned environment aligned with the reference coordinate system including representation of the objects or feature points at corresponding locations; creating links between the objects or feature points in the three-dimensional vector model with an identified type of sensor by which they can be detected in the environment; and storing the three-dimensional vector model representation and the links in a retrievable manner.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646